NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 30, 2013*
                                   Decided May 31, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12-3928

NATHAN GILLIS,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

       v.                                       No. 11-cv-560-bbc

MICHAEL MEISNER, et al.,                        Barbara B. Crabb,
    Defendants-Appellees.                       Judge.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-3928                                                                            Page 2

                                         ORDER

        After Wisconsin prisoner Nathan Gillis received a sizable settlement to dismiss a
lawsuit against prison officials, he amassed more than $100,000 in his prison trust account.
He claims in this suit that prison officials improperly restricted him from disbursing these
funds in violation of the settlement agreement and the due process clause, and in
retaliation for his filing another lawsuit. The district court dismissed on the pleadings the
breach-of-contract and due-process claims and granted summary judgment to the
remaining defendant on the retaliation claim. We affirm.

        Gillis filed a complaint in federal court, alleging that Anthony Ashworth, a unit
manager at Columbia Correctional Institution, wrongly denied his request to send money
in his prison account to his mother, and that the warden, Michael Meisner, improperly
upheld Ashworth’s decision. The district court construed the complaint as raising three
claims: (1) the defendants violated Gillis’s procedural due process rights by denying him
the ability to “send over $25 to his family”; (2) Ashworth retaliated against Gillis in
violation of the First Amendment for filing a different lawsuit (not the one that settled)
against Ashworth; and (3) the defendants breached a contract by violating the settlement
agreement, which, according to the complaint, guaranteed that Gillis could send the
settlement money to his family.

       The defendants moved under Federal Rule of Civil Procedure 12(c) to dismiss only
the due-process and breach-of-contract claims, and attached to their motion a copy of the
settlement agreement and the prison policy governing requests for inmate account
disbursements more than $100. Under that policy, when the inmate’s social worker and
parole officer recommend approving a request, the unit manager makes a recommendation
to the warden about the request, and then the warden makes the final decision.

       The district court granted the defendants’ motion and dismissed the due-process
and breach-of-contract claims. The court dismissed the contract claim because the
settlement agreement lacked any guarantee, as Gillis had asserted, that he could use the
settlement money to support his family. Although Gillis had not attached the agreement to
his submissions, the court was willing to consider the document because it had been
mentioned in the complaint and was central to his contract claim. The court also dismissed
the due-process claim because Gillis had no protected property interest in sending more
than $25 in his prison account to family members. No protected property interest existed,
the court determined, because Wisconsin law and the prison policy—of which the court
took judicial notice—did not limit prison officials’ discretion.

       The court ultimately granted summary judgment for Ashworth on Gillis’s
No. 12-3928                                                                                Page 3

retaliation claim. No reasonable jury could conclude, the court reasoned, that Ashworth
had a retaliatory motive based on the only two facts possibly supporting an inference of
retaliation: Gillis had filed a lawsuit against Ashworth more than two years before
Ashworth denied his disbursement request, and Ashworth technically violated prison
policy when he denied the request rather than recommending that the warden deny it.
Alternatively, even if Ashworth had acted with retaliatory motive, the court determined
that Gillis’s disbursement request would have been denied anyway because the warden
later rejected the request on grounds that Gillis had not complied with the prison policy by
first requesting approval from his parole officer or social worker.

        Gillis argues on appeal that the court should not have considered materials outside
the complaint when ruling on the defendants’ Rule 12(c) motion. He does not identify
which documents the court improperly considered, but construing his pro se submission
generously, see Byers v. Basinger, 610 F.3d 980, 986 (7th Cir. 2010), we understand him to
challenge the district court’s consideration of two documents not attached to the complaint:
the settlement agreement and the prison’s inmate-account disbursement policy.

       The district court did not err in considering the settlement agreement. Although a
court usually may not consider materials outside the pleadings on a Rule 12(c) motion
without treating the motion as one for summary judgment, see FED. R. CIV. P. 12(d); R.J.
Corman Derailment Services, LLC v. International Union of Operating Engineers, Local Union 150,
335 F.3d 643, 647 (7th Cir. 2003), an exception exists when a concededly authentic
document is referred to in a complaint and is central to the plaintiff’s claim, see Santana v.
Cook County Board of Review, 679 F.3d 614, 619 (7th Cir. 2012); Hecker v. Deere & Co., 556 F.3d
575, 582–83 (7th Cir. 2009); Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir. 2002); cf. Pisciotta v.
Old National Bancorp, 499 F.3d 629, 633 (7th Cir. 2007) (same standards apply to review of
Rule 12(c) motion as Rule 12(b)(6) motion). This exception applies here: The settlement
agreement is invoked in the complaint and it lies at the heart of the breach-of-contract
claim (the agreement purportedly entitled Gillis to use the settlement money to support his
family without restriction).

       With respect to the prison policy, the district court misstepped, but the error is
inconsequential. The court said it was taking “judicial notice” of the policy, but the policy
does not appear to be a matter of public record that would allow it to be considered
without converting the Rule 12(c) motion into a motion for summary judgment. See Doss v.
Clearwater Title Co., 551 F.3d 634, 639–40 (7th Cir. 2008); Gen. Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1080–81 (7th Cir. 1997). This was error, and the court should
have given Gillis notice and an opportunity to respond and submit additional materials.
But the error is harmless if it does not affect Gillis’s substantial rights, see Loeb Industries,
No. 12-3928                                                                                Page 4

Inc. v. Sumitomo Corp., 306 F.3d 469, 479–80 (7th Cir. 2002), and we do not see how the
court’s consideration of the prison policy affected his substantial rights. He acknowledges
that the policy was accurate and applicable, and he even had attached the relevant portion
of the policy to some of his submissions (though not the complaint) before the court ruled
on the Rule 12(c) motion. See Rutherford v. Judge & Dolph Ltd., 707 F.3d 710, 714 (7th Cir.
2013) (consideration of outside materials was harmless where “[a]ppellants were the ones
who first submitted evidence outside the pleadings”); Edgenet, Inc. v. Home Depot, U.S.A.,
Inc., 658 F.3d 662, 665 (7th Cir. 2011). Further, Gillis did not object to the defendants’
submission of the policy at summary judgment. And apart from any consideration of the
prison policy, Gillis has no property right to send more than $25 from his prison account to
his family. See Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972); Khan v. Bland,
630 F.3d 519, 527 (7th Cir. 2010). “A protected property interest exists only when the state’s
discretion is clearly limited,” Booker-El v. Superintendent, Indiana State Prison, 668 F.3d 896,
900 (7th Cir. 2012) (internal quotation omitted), and under Wisconsin law, the warden has
discretion to approve or reject large disbursement requests, so Gillis has no legitimate
entitlement to such outlays. See WIS. STAT. § 301.32(1) (inmate property “may be used only
under the direction and with the approval of the superintendent or warden”); WIS. ADMIN.
CODE DOC § 309.49(3) (requests for disbursement of more than $25 to a close family
member “may be made only with written permission of the superintendent or designee”).

        Finally, Gillis argues that he submitted affidavits that create an unspecified fact
issue concerning his retaliation claim against Ashworth. But, as the district court
concluded, Gillis’s meager factual submission at summary judgment would not allow a
jury to infer that his earlier lawsuit was a “motivating factor” influencing Ashworth to
deny his disbursement request. See Greene v. Doruff, 660 F.3d 975, 979 (7th Cir. 2011). And
even if Gillis could show that Ashworth had a retaliatory motive, the court was correct that
Gillis’s request would have been denied anyway: Gillis did not consult his parole agent and
social worker, as prison policy required, and the warden (who had ultimate decision-
making authority) refused to approve the request until he did so.

                                                                                    AFFIRMED.